Citation Nr: 0947327	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  95-03 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether the appellant's actions resulting in the shooting 
death of another serviceman constituted willful misconduct.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, including posttraumatic stress disorder 
(PTSD).  



REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Esq.



WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty in the United States Army 
from November 1960 to December 1966.  He had a prior period 
of service in the United States Marine Corps from November 
1956 to September 1959.

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona, which denied service connection for PTSD 
on the basis that the record did contain evidence of a 
corroborated in-service stressor to support a diagnosis of 
PTSD.  

The appellant duly appealed the RO's determination and in 
April 1995, he and his spouse testified at a hearing at the 
RO.  At the hearing, the appellant testified as to his in-
service trial by court martial and the charges brought 
against him for the shooting death of another service member.  
As a result, the RO determined that the issue of willful 
misconduct was inextricably intertwined with the issue of 
entitlement to service connection for PTSD.  The RO pursued 
further development of the former issue, obtaining statements 
from the appellant and associating the military court martial 
orders with the claims file.  

In November 1995, the RO issued an administrative decision 
finding that the appellant's actions in the in-service 
shooting death of another service member constituted willful 
misconduct.  The laws and regulations pertinent to willful 
misconduct were provided in a November 1995 supplemental 
statement of the case.  After granting a request for an 
extension of time, the RO accepted a February 1996 statement 
from the appellant as a substantive appeal as to the willful 
misconduct issue.  The appellant testified at a second 
hearing held at the RO in March 1997.  

In January 1998, the Board remanded the case to the RO for 
additional evidentiary development, including obtaining the 
appellant's complete Army personnel records and additional 
service department records concerning his general court 
martial in 1964.  After obtaining the requested personnel 
records, trial records, and post-trial review records, the RO 
issued an administrative decision in June 2002 in which it 
affirmed the previous administrative decision finding that 
the appellant's actions in the shooting death of another 
serviceman were due to his own willful misconduct and any 
disability accruing from such incident was deemed to be a 
result of this willful misconduct.  The RO issued a 
supplemental statement of the case in June 2002 and in 
September 2002 returned the case to the Board.  

In January 2003, the Board issued a decision in which it 
concluded that the appellant's actions resulting in the 
shooting death of another service member constituted willful 
misconduct.  The Board denied service connection for PTSD, 
finding that the sole in-service stressor used to support a 
diagnosis of PTSD was the shooting death of the other service 
member.  The appellant appealed to the United States Court of 
Appeals for Veterans Claims (Court).  

While the matter was pending before the Court, in January 
2004, the appellant's attorney and a representative of VA's 
General Counsel, on behalf of the Secretary, filed a joint 
motion for remand, agreeing that the appellant had not been 
provided adequate notice under the Veterans Claims Assistance 
Act of 2000 (VCAA).  In January 2004, the Court granted the 
motion, vacated the Board's January 2003 decision, and 
remanded the matter to the Board for readjudication.  

In May 2004, the appellant's attorney submitted additional 
evidence to the Board but did not waive initial consideration 
of that evidence by the RO.  In June 2004, the Board remanded 
the case to the RO for VCAA notification and initial 
consideration of the newly submitted evidence.  The RO 
returned the case to the Board in April 2005.  

In a July 2005 decision, the Board again concluded that the 
appellant's actions resulting in the shooting death of 
another serviceman constituted willful misconduct and denied 
service connection for an acquired psychiatric disorder, 
including PTSD, finding it was the proximate result of the 
willful misconduct.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (per curiam).  The appellant again appealed to the 
Court.  

In a memorandum decision dated in November 2007, the Court 
noted that when the matter was previously before the Court, 
the appellant's attorney had filed a brief in which he had 
referred to a "physical or organic issue which would serve 
to negate a finding of misconduct."  See Appellant's Brief, 
October 2003, pgs 14-15.  In its November 2007 memorandum 
decision, the Court found that this statement, although 
inartfully worded, raised the issue of insanity as negating a 
finding of willful misconduct.  The Court held that because 
this brief was on record, the Board should have addressed the 
insanity exception to willful misconduct in its July 2005 
decision.  The Court therefore vacated the Board's July 2005 
decision and remanded the matter for readjudication.

In August 2008, the Board remanded the matter for the RO for 
additional evidentiary development and due process 
considerations.  As discussed in more detail below, a review 
of the record shows that the RO has substantially complied 
with all remand instructions.  Stegall v. West, 11 Vet. App. 
268 (1998).  



FINDINGS OF FACT

1.  While on guard duty, and forgetful that he had loaded his 
.45 caliber pistol no more than a few hours earlier, the 
appellant drew his weapon from his holster and placed it into 
the mouth of another serviceman.  He pulled the trigger, the 
gun fired, and the other serviceman was killed.

2.  Although there is no question that the appellant did not 
intend to kill or injure the victim, the evidence 
demonstrates beyond any reasonable doubt that the appellant's 
actions resulting in the shooting death of another serviceman 
amounted to a conscious, deliberate and intentional 
wrongdoing, were known prohibitive actions, demonstrated a 
wanton or reckless disregard of the probable consequences of 
such actions, and were not a mere technical violation of 
police regulations or ordinances.

3.  The appellant was subsequently tried by general court-
martial for involuntary manslaughter, with the advice and 
assistance of defense counsel.  He pled guilty to the charge 
in exchange for a sentence cap.  Although the appellant was 
accorded considerable favorable clemency with respect to the 
sentence adjudged, the record of conviction was upheld 
throughout automatic appellate review by the general court-
martial convening authority, and the Army Court of Military 
Review.

4.  The appellant has received multiple psychiatric 
diagnoses, including PTSD; to the extent that the appellant 
has PTSD, the sole in-service stressor supporting a diagnosis 
of PTSD is the shooting death of another serviceman, which 
was not in line of duty but which was willful misconduct by 
the appellant, and such misconduct is the proximate cause of 
his PTSD.

5.  There is no indication that any other psychiatric current 
disability manifest in the appellant is otherwise casually 
related to his active service or any incident therein, other 
than the shooting death of another serviceman which was 
willful misconduct.  



CONCLUSIONS OF LAW

1.  The appellant's actions resulting in the shooting death 
of another serviceman constituted willful misconduct.  
38 U.S.C.A. §§ 105, 5100, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.1, 3.102, 3.354 (2009).

2.  An acquired psychiatric disability, including PTSD, was 
not incurred in or aggravated in the line of duty during the 
appellant's active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137, 1154, 5100, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.301, 3.303, 3.304, 3.307, 
3.309 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further 
notice or development action is necessary in order to satisfy 
VA's duties to the appellant under the VCAA.  In February 
2004 and March 2009 letters, VA notified the appellant of the 
information and evidence needed to substantiate and complete 
his claim, and of what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2009).  The March 2009 letter also complied with the 
additional notification requirements imposed by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
RO has since reconsidered the appellant's claim, most 
recently in the August 2009 Supplemental Statement of the 
Case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (holding that the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a Statement of the Case or Supplemental Statement of the 
Case, is sufficient to cure a timing defect).  

Here, the Board notes that it has considered the recent 
arguments of the appellant's attorney to the effect that the 
RO has treated as binding the November 1995 administrative 
decision finding that the appellant's actions in the in-
service shooting death of another service member constituted 
willful misconduct.  See March and September 2009 letters 
from appellant's attorney.  He claims that he was unaware of 
the November 1995 administrative determination, yet the 
record on appeal shows that the appellant was expressly 
notified of the decision in the November 1995 Supplemental 
Statement of the Case.  Additionally both the RO and the 
Board have referred to this decision on numerous occasions 
thereafter.  In fact, an April 2003 Certified List shows that 
this decision was included in the record on appeal before the 
Court at the time the appellant's attorney began his 
representation in this appeal.  

The appellant's attorney has also argued that because new 
evidence has been added to the record since the time of the 
November 1995 administrative decision, the appellant is 
entitled to consideration of this evidence, as well as any 
pertinent changes in the law.  See e.g. September 9, 2009, 
letter ("[W]e argued that the 1995 Administrative Decision 
should be revisited now, but the VA is keeping it a secret as 
to whether they continue to feel bound by that decision or 
not.").  The Board notes, however, that a review of the 
record shows that the RO has repeatedly revisited this 
question.  See e.g. June 2002 administrative decision.  
Indeed, it is the primary basis for the appeal.  Finally, the 
appellant appears to argue that he was not adequately 
afforded his due process rights, such as the right to attend 
a hearing.  As discussed above in the Introduction portion of 
this decision, however, the appellant has attended two 
personal hearings at the RO, both before and after the 
November 1995 administrative determination.  

In any event, with respect to these and any other claimed 
notification deficiencies, the Board also observes that given 
the lengthy procedural history of this case, the appellant 
and his attorney are now well aware of the questions at issue 
and the applicable evidentiary requirements.  Indeed, the 
appellant has been represented by the same counsel since at 
least 2003 and although the Court's January 2004 and November 
2007 orders served to vacate the Board's January 2003 and 
July 2005 decisions and their legal efficacy, the Board's 
prior discussions of the questions at issue nonetheless 
remain a matter of record.  Each prior Board decision, as 
well as numerous prior remands, served to reinforce the 
applicable evidentiary requirements.  It is therefore clear 
that the appellant is fully aware of what is required under 
the VCAA.  Thus, the Board finds that no further action is 
necessary in order to fulfill VA's duty to notify under the 
VCAA.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(holding that strict adherence to requirements of the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).

Under the VCAA, VA also has a duty to assist a claimant in 
the development of a claim.  This includes assisting the 
claimant in procuring service treatment records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  

The principal issue presented in this appeal is essentially 
an application of the governing laws and regulations to the 
known facts which occurred on the evening of February 10, 
1964.  All documentary evidence of those incidents has long 
been associated with the claims folder.  Additionally, all 
known records of the appellant's treatment for psychiatric 
problems have been collected for review, and the appellant 
has been provided VA examinations which are adequate for 
rating purposes.  The appellant has not argued otherwise or 
specifically identified any relevant records which have not 
yet been obtained.

In that regard, the Board observes that the appellant is in 
receipt of disability benefits from the Social Security 
Administration (SSA).  The record on appeal contains a copy 
of the decision awarding the appellant disability benefits, 
although the complete file from SSA is not on file.  Given 
the nature of the question at issue in this case, however, 
the Board finds that any additional records from SSA are not 
relevant here.  Again, the appellant has not argued 
otherwise.  

With regard to VA examinations, the Board would point out, as 
it did in its January 2003 decision, that the earlier Board 
remand of January 1998 requested the appellant be examined by 
a panel of two board-certified psychiatrists, who had not 
previously examined the appellant.  He was subsequently 
provided a VA examination by a single board-certified 
psychiatrist, rather than a board of two.  In its August 2008 
remand, the Board noted that because the Court's November 
2007 memorandum decision required that the Board discuss 
whether the appellant was insane at the time of the shooting 
of his fellow serviceman in February 1964, a new examination 
would be requested.  The Board requested that the appellant 
be examined by a panel of two board-certified psychiatrists, 
who had not previously examined him.  He was subsequently 
examined by two psychologists, rather than psychiatrists.  

In Stegall v. West, 11 Vet. App. 268 (1998), the Court ruled 
that a remand by the Board conferred on a claimant as a 
matter of law, the right to compliance with the remand order.  
The Court also stated, however, that where an appellant had 
not been harmed by an error in a Board determination, the 
error was not prejudicial.  Id. at 271.  In this instance, 
the Board finds that any error by failure to have the 
appellant examined by a board of two psychiatrists, rather 
than two psychologists, was harmless error.  First, as set 
forth below, the key issues presented in this appeal do not 
involve a current psychiatric diagnosis.  Rather, it instead 
turns on the question of whether the appellant's actions 
giving rise to his claimed disability constitute willful 
misconduct or were in line of duty.  

With respect to the question of insanity, as set forth in 
more detail below, the record on appeal is absolutely devoid 
of any probative evidence that the appellant was insane at 
the time of the shooting death of his fellow serviceman in 
February 1964.  In that regard, this matter was remanded by 
the Court for the express purpose of considering the insanity 
issue.  In its August 2008 remand, the Board set forth the 
legal requirements for the insanity exception.  Additionally, 
a letter reiterating this information was provided to the 
appellant's attorney in March 2009.  Despite being provided 
with this information and afforded the opportunity to 
respond, the appellant has since submitted absolutely no 
evidence or argument regarding this issue.  Significantly, 
the burden is on the appellant to submit competent medical 
evidence that he was insane at the time of his offense.  
Stringham v. Brown, 8 Vet. App. 445, 449 (1995).  He has not 
done so.  Under these circumstances, the Board finds that any 
error presented in a failure to have the appellant examined 
by a board of two psychiatrists, rather than a board of two 
psychologists, was harmless beyond any doubt.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (holding that 
substantial compliance, not absolute compliance, with remand 
orders is required).  In any event, given the questions at 
issue in this case, the Board finds that the medical 
expertise of the psychologists is more than sufficient to 
provide any necessary medical opinions.  

In that regard, the Board further finds that the medical 
evidence of record provides a sufficient basis upon which to 
make a decision in this case.  38 C.F.R. §§ 3.159(c)(4).  The 
Board finds that the VA medical examinations of record are 
more than adequate, as they were provided by qualified 
medical professionals and were predicated on a full reading 
of all available records.  The examiners also provided 
rationales for the opinions rendered, relying on and citing 
to the records reviewed.  Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007).  Accordingly, the Board finds that VA's duty 
to assist with respect to obtaining a VA examination has been 
met.  38 C.F.R. § 3.159(c)(4).

In summary, the Board finds that VA has complied with the 
duties to notify and assist in developing the appellant's 
current appeal.  There is no reasonable likelihood that any 
additional development would result in the production of 
further relevant evidence.  All known available evidence has 
been collected for review and included in the claims folder.  
The appellant and his attorney have been given ample 
opportunity over a period of years to present all argument in 
the appellant's behalf.  VCAA is satisfied in this case.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Background

Service treatment records from the appellant's initial 
enlistment in 1956 to 1959 show no evidence of an acquired 
psychiatric disorder, and his separation examination in 1959 
showed that his mental status was normal.  Service medical 
records of the appellant's second enlistment from 1960 to 
1966 show a normal psychiatric evaluation on the entrance 
examination, and on an October 1963 physical examination.

On the evening of February 10, 1964, the appellant and 
another service member (JD) were serving together, guarding 
an access gate to their military facility.  While engaging in 
horseplay with JD, the appellant placed a loaded .45 caliber 
semiautomatic handgun in JD's mouth, pulled the trigger, the 
weapon discharged, and JD was killed.  Later that night, the 
appellant was examined prior to being questioned.  He was 
oriented to time, place, date, and personal identity and his 
vital signs were normal.  There was no indication of bizarre 
behavior, except that he stated he was confused about the 
events of JD's death.  The impression was that there was no 
apparent medical reason for the appellant not to be 
questioned.

On February 11, 1964, the appellant executed a written 
statement about the previous evening's shooting incident.  He 
reported that he was on gate duty when around 8:30 p.m. he 
and JD observed a motor vehicle stop, apparently discharged 
someone, and then make a U-turn and drive away.  They thought 
that someone was going to enter the facility illegally, so 
they separated and searched for the individual.  When the 
appellant saw traffic approach the gate, he returned there to 
wave the traffic through.  He tried to locate JD and called 
to him, but when there was no response, the appellant 
inserted a loaded magazine into his pistol, thinking that JD 
might be in trouble and set out to find him.  He subsequently 
located JD, and they returned to the gate.  After a while, he 
and JD "started horseplay" with their .45 caliber handguns 
(pointing them at each other, quick-drawing, cocking the 
hammer, etc.).  After holstering their weapons, the appellant 
withdrew his in a quick-draw fashion placed it in JD's mouth 
and pulled the trigger, not realizing that the magazine was 
still in the weapon and that it was in a loaded condition.  
The appellant explained that JD had opened his mouth wide and 
the pistol was actually inside his mouth when it fired.  The 
appellant stated that they had been involved in good-natured 
horseplay and that he had not intended to injure JD.  In 
response to a question by an investigator as to "What was 
the policy on unit police relative to their weapons," the 
appellant responded that the policy was "not to insert the 
magazine into the weapon unless the situation requires the 
weapon be loaded."  According to a statement by another 
serviceman, the incident occurred at around 10:15 p.m.

On February 14, 1964, the appellant was charged with a 
violation of Article 119 of Uniform Code of Military Justice 
(UCMJ), involuntary manslaughter, and that he did on February 
10, 1964, by culpable negligence, unlawfully kill JD, by 
shooting him in the head with a pistol.

A copy of the standard operating procedure (SOP) for unit 
police at the time of the shooting reveals that a non-
commissioned officer was required to instruct guards, that 
they were to draw their weapons from their holsters only 
under limited circumstances (to apprehend a known dangerous 
criminal or to prevent certain offenses from being committed) 
and that in these cases, guards would not draw, load or fire 
weapons until all other available means (to include clubs) 
had been exhausted.  The non-commissioned officer was 
required to instruct guards that they would not place loaded 
magazines in their weapons until a final decision on need for 
use had been determined.  The SOP also stated that playing 
with pistols or other weapons was strictly prohibited, and 
that persons playing with a weapon, having it out of a 
holster, or firing unnecessarily would be considered to have 
violated a standing order.  

On February 18, 1964, a pretrial investigation was conducted.  
The non-commissioned officer (NCO) on duty at the time of the 
shooting testified that he was in the habit of instructing 
the appellant daily on SOP on when a weapon should be loaded 
and that, while he did not remember whether he instructed the 
appellant on the day of the shooting, the appellant had been 
told just about every day prior to the shooting.  The NCO 
also stated that, to the best of his knowledge, the appellant 
was familiar with the SOP with respect to placing ammunition 
in the weapon and, to the best of his knowledge, all unit 
policemen were required to read the entire SOP when joining 
the unit police.  

The service medical records reflect that on February 28, 
1964, the appellant had mild depression and on March 13, 
1964, a change in medication was made due to his upcoming 
trial.

In March 1964, the appellant offered to enter into a pretrial 
agreement whereby he would plead guilty to the charge of 
involuntary manslaughter involving "culpable negligence" in 
exchange for a sentence cap (a sentence less that the maximum 
authorized for the offence).  As standard procedure in 
entering guilty pleas in military courts-martial, both the 
Government prosecution and counsel for the appellant, with 
the express consent of the appellant, stipulated to the facts 
surrounding the actual shooting incident.  The appellant's 
offer for pretrial agreement was accepted by the convening 
authority and, in a March 1964 general court-martial, the 
appellant pled and was found guilty of the charge and 
specification of involuntary manslaughter.  It was noted that 
Article 119 provided that any person subject to the code who, 
without intent to kill or inflict great bodily harm, 
nonetheless unlawfully killed a human being by culpable 
negligence was guilty of involuntary manslaughter.  Simple 
negligence was no more than the absence of due care where 
culpable negligence was more than simple negligence, but a 
negligent act or omission accompanied by a culpable disregard 
for the foreseeable consequences to others of such act or 
omission, also including a gross, reckless, wanton disregard 
for the safety of others.

In this regard, and with respect to the appellant's plea and 
conviction of involuntary manslaughter under Article 119, 
UCMJ, the Board would point out that the Manual for Court-
Martial (MCM) used by all military services, includes a 
chapter which discusses each of the punitive articles listed 
in the UCMJ.  The version of the MCM in effect in the 1960's 
at the time of the appellant's conviction, at Chapter XXVIII, 
included a discussion regarding a charge of involuntary 
manslaughter.  The Manual provided that involuntary 
manslaughter was an unlawful homicide committed without an 
intent to kill or inflict great bodily harm.  It was an 
unlawful killing by culpable negligence.  Culpable negligence 
could constitute an "act or omission which, when viewed in 
the light of human experience, might foreseeably result in 
the death of another...."  The Manual went on to provide 
examples which might constitute a proper charge of 
involuntary manslaughter and included:  "Acts which may 
amount to culpable negligence or negligently conducting 
target practice so that the bullets go in the direction of an 
inhabited house within range; pointing a pistol in fun at 
another and pulling the trigger, believing, but without 
taking reasonable precautions to ascertain, that it would not 
be dangerous; and carelessly leaving poisons or dangerous 
drugs where they may endanger life."  It is noteworthy that 
this exact language remains at present in the MCM discussion 
with respect to Article 119, UCMJ, for involuntary 
manslaughter except for the words "in fun" have 
subsequently been altered to "in jest."

The appellant was subsequently sentenced to a Bad Conduct 
Discharge (BCD), forfeiture of all pay and allowances, 
confinement at hard labor for two years, and reduction to the 
lowest enlisted grade.  Because, however, this sentence 
exceeded the sentence cap which had been granted in the 
pretrial agreement, the convening authority subsequently only 
approved so much of the sentence as provided for Bad Conduct 
Discharge, confinement at hard labor for one year, forfeiture 
of $55 pay per month for one year, and reduction to the 
lowest enlisted grade.  Additionally, a considerable portion 
of this sentence was suspended for one year from the date of 
trial, with the suspended portions being automatically 
remitted at the end of that year unless sooner vacated.  
Clemency was subsequently granted by the convening authority 
in consideration of the appellant's prior record and conduct 
in confinement.  The appellant was thus permitted to complete 
his enlistment.  In June 1965, the Army Court of Military 
Review reviewed the appellant's trial transcript proceedings 
and found that the findings of guilty and sentence as 
approved by the convening authority were correct in fact and 
law and the findings were affirmed.  

Because clemency had been granted, including a remission of 
the BCD, the appellant remained on active duty until the 
expiration of his ordinary enlistment and he separated with 
an honorable discharge characterization.  The December 1966 
physical examination for separation noted no relevant 
complaints or history, and the psychiatric evaluation was 
normal.  

In July 1991, years after service separation, the appellant 
was hospitalized at a VA facility with complaints of 
depression.  Upon discharge from the hospital, he continued 
to receive outpatient treatment for depression.  A May 1993 
mental status evaluation by a VA social worker included the 
appellant's report that he had accidentally shot a good 
friend during service, and the Axis I diagnoses were PTSD and 
dysthymia.  In June 1993, a physician reported that he had 
been treating the appellant since 1989, and that the 
important event in the appellant's life regarding his 
problems included the accidental shooting of a friend.  He 
had counseled the appellant for PTSD.  A July 1993 VA 
examination included the appellant's complaint regarding the 
accidental shooting and he denied reexperiencing that event 
through nightmares or flashbacks.  The diagnoses were 
recurrent major depression and alcohol abuse.  In November 
1994, a physician reported that he had treated the appellant 
since 1988 and that while his initial impression for the 
appellant was major depression and dysthymic disorder, he 
eventually determined that the appellant had PTSD.  The 
precipitating factor was the accidental shooting incident.  
In March 1995, a VA social worker evaluated the appellant and 
the Axis I impression was chronic, delayed PTSD and 
dysthymia.

In April 1995, the appellant testified at a hearing at the 
RO.  He reported that his in-service stressor was the 
accidental shooting of his partner on guard duty.  He 
admitted he was not supposed to have a magazine in his pistol 
at the time of the shooting and should have observed safe 
firearm procedure.  The appellant testified at another 
hearing at the RO in March 1997.

In September 1995, the service department indicated that 
there was no line-of-duty determination in the appellant's 
service personnel records.

The appellant was provided a VA psychiatric examination in 
April 2002 which included a review of his claims folder.  The 
physician reported that the appellant's accidental shooting 
incident was a sufficient traumatic event to support a 
diagnosis of PTSD and that the appellant met PTSD criteria 
for reexperiencing, arousal, duration, and impairment, but he 
did not meet the PTSD criteria for avoidance.  He reported 
the appellant had some symptoms of PTSD and the Axis I 
diagnosis included dysthymic disorder and "partial PTSD."

In May 2004, a physician wrote that he had treated the 
appellant for several months in 2003 for major depression, 
PTSD, and probably attention deficit/hyperactivity disorder-
inattentive type.  In April 2004, a private physician wrote 
that he had known the appellant for three years, and that the 
appellant had PTSD related to "his extensive military 
service."  He also had symptoms of depression and possibly 
bipolar disorder on some occasions.  In July 2004, the 
appellant was admitted to a private hospital for physical 
problems, and the document submitted contains no information 
with respect to psychiatric disability.  The appellant has 
also submitted a copy of a case-closing summary from November 
1997 noting that he had been seen from 1993 initially for 
chronic depression; he was later determined to have PTSD 
"from an incident that occurred while he was on guard duty 
in the military."

In June 2009, the appellant underwent VA medical examination 
by two different psychologists.  The examiners were provided 
with, and reviewed, the appellant's claims folder.  At his 
first June 2009 examination, the appellant reported that his 
primary in-service stressor was the accidental shooting death 
of his friend.  The first examiner diagnosed the appellant as 
having PTSD and indicated that the appellant did not have any 
other disorder independently responsible for his impairments.  
The examiner further concluded, after reviewing the claims 
folder and examining the appellant, that the appellant did 
not have a psychiatric disease nor was he insane at the time 
of the in-service shooting of his friend.  The examiner noted 
that the appellant had suggested that he had a history of 
undiagnosed attention deficit disorder since childhood which 
may have caused him to be inattentive and forgetful of a 
loaded weapon in his pocket.  The examiner noted, however, 
that the appellant showed remorse and guilt about the 
incident and there was no supportive evidence that he was 
experiencing the effects of attention deficit disorder at 
that time.  

At his second June 2009 examination, the appellant again 
reported that his primary in-service stressor was the 
accidental shooting death of his friend.  After examining the 
appellant and reviewing his claims folder, the examiner 
diagnosed the appellant as having PTSD.  The examiner 
indicated that there was no other psychiatric disorder 
evident on examination.  Although the appellant reported that 
he was being prescribed medication for attention deficit 
disorder, he did not present symptoms during examination 
which met the criteria for a DSM-IV diagnosis.  With respect 
to the appellant's claim that his ADD was a mitigating factor 
in the accidental shooting death of his friend in that it had 
been the cause of his carelessness, the examiner noted that a 
persistent and pervasive pattern of carelessness was somewhat 
inconsistent with the appellant's very successful military 
career prior to the shooting.  He noted that the appellant 
had performed very well during radio training (earning a 94% 
grade average) and later obtained a Bachelor's degree in 
biology.  These achievements were accomplished before his ADD 
was recognized or treated.  Moreover, the examiner noted that 
the appellant had reported that his favorite pastime as a 
child was reading, an activity which required sustained 
attention.  The examiner concluded, after a careful review of 
the record and an interview of the appellant, that it is less 
likely than not that the appellant had a psychiatric disease 
that caused a more or less prolonged deviation from his 
normal method of behavior, caused him to interfere with the 
peace of society, or caused him to depart from the accepted 
standards of the community.  In fact, the appellant's history 
was inconsistent with this standard, given his successful 
career and excellent performance in training courses.  
Therefore, it was not likely that the appellant was 
experiencing symptoms that met the full criteria for a 
diagnosis of ADD and there was no specific historical or 
medical evidence to support that ADD was a mitigating 
circumstance at the time of the accidental shooting death.  

In a June 2009 note, the examining psychologists indicated 
that they concurred that the appellant met the criteria for a 
diagnosis of PTSD based on the sole claimed stressor, the 
accidental shooting death of his friend.  They indicated that 
there was no evidence of any other psychiatric disorder.  
Both psychologists indicated that they further agreed that 
the medical evidence did not suggest that the appellant's 
behavior was influenced by any psychiatric illness in 1964, 
or that any psychiatric illness was present at the time of 
the 1964 incident.  

Applicable Law

Service connection may be established for disability 
resulting from disease or injury suffered in line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  Service connection may also be granted for certain 
specified diseases, including psychoses, which are shown to 
have become manifest to a compensable degree within one year 
from the date of service separation.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required only where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).

In addition to the criteria set forth above, service 
connection for PTSD requires (1) medical evidence diagnosing 
the condition in accordance with the 4th edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV)); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; (3) and credible supporting evidence 
that the claimed in-service stressors occurred.  38 C.F.R. § 
3.304(f) (2009).

The Board notes that effective October 29, 2008, VA amended 
its regulations regarding service connection for PTSD by 
eliminating the requirement for evidence corroborating the 
claimed in-service stressor in cases in which PTSD is 
diagnosed in service.  See 73 Fed. Reg. 64,210 (Oct. 29,  
2008); 74 Fed. Reg. 14,492 (Mar. 31, 2009).  In this case, 
the evidence does not show, nor does the appellant contend, 
that PTSD was diagnosed in service.  In any event, the in-
service stressor has been clearly corroborated.  Rather, the 
question here turns on whether the corroborated in-service 
stressor which resulted in PTSD was the result of the 
appellant's own willful misconduct.  Thus, this amended 
provision is not for application.   

An injury or disease incurred during active military service 
will be deemed to have been incurred in the line of duty 
unless such injury or disease was a result of the person's 
own willful misconduct.  38 U.S.C.A. § 105; 38 C.F.R. § 
3.301(a).  Direct service connection may be granted only when 
a disability was incurred or aggravated in line of duty, and 
was not the result of a veteran's own willful misconduct.  
38 C.F.R. § 3.301(a).  In line of duty means an injury or 
disease incurred or aggravated during military service unless 
such injury or disease was the result of a veteran's own 
willful misconduct.  38 C.F.R. § 3.1(m).  

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  A service department 
finding that injury, disease or death was not due to 
misconduct will be binding on VA, unless it is patently 
inconsistent with the facts and the requirements of laws 
administered by VA.  Willful misconduct involves deliberate 
or intentional wrongdoing with knowledge of or wanton and 
reckless disregard of its probable consequences.  Willful 
misconduct will not be determinative unless it is the 
proximate cause of injury, disease or death.  Mere technical 
violation of police regulations or ordinances will not per se 
constitute willful misconduct.  38 U.S.C.A. § 3.1(n).  

During the pendency of this appeal, the legal terms malum in 
se (wrong in itself) and malum prohibitum (wrong because 
prohibited) were removed from the definition of willful 
misconduct for the stated purpose that the definition was 
already clear and those Latin terms were unnecessary.  This 
change did not result any substantive changes in the 
definition itself.  38 U.S.C.A. § 105 establishes a 
presumption in favor of a finding of in line of duty.  To 
deny a claim based on a finding of willful misconduct, the 
standard of proof is that a preponderance of the evidence 
must support a finding of willful misconduct.  Smith v. 
Derwinski, 2 Vet. App. 241, 244 (1992); Forshey v. West, 12 
Vet. App. 71, 73 (1998).  Additionally, the element of 
knowledge of, or a wanton or reckless disregard of, the 
probable consequences must be specifically addressed.  Myore 
v. Brown, 9 Vet. App. 498, 503-04 (1996).

For VA purposes, an insane person is one who, while not 
mentally defective or constitutionally psychopathic, except 
when a psychosis has been engrafted upon such a basic 
condition, exhibits, due to disease, a more or less prolonged 
deviation from his normal method of behavior; or interferes 
with the peace of society, or has so departed (become 
antisocial) from the accepted standards of the community to 
which by birth and education he belongs as to lack the 
adaptability to make further adjustment to the social customs 
of the community in which he resides.  38 C.F.R. § 3.354(a).

Analysis

Upon careful and thorough review of all of the evidence on 
file in this appeal the Board finds that a preponderance of 
the evidence, clear and convincing evidence, and, in fact, 
evidence beyond any reasonable doubt, demonstrates that the 
appellant's actions resulting in the shooting death of 
another serviceman on February 10, 1964, involved both 
conscious wrongdoing and known prohibitive action.  The 
appellant's actions involved deliberate or intentional 
wrongdoing with knowledge of or wanton disregard of its 
probable consequences.  The misconduct in this case was not a 
mere technical violation of police regulations or ordinances.  

The specific actions found to constitute misconduct involve a 
chain of events leading directly to an unlawful killing of 
the appellant's fellow serviceman.  Initially, although there 
is clearly evidence in the claims folder indicating that the 
appellant's initial insertion of a loaded magazine into his 
.45 caliber pistol may have been in violation of SOP, both in 
the form of standing orders and as supported by sworn 
testimony of the appellant's supervising NCO that he had 
routinely instructed SOP, the Board does not find that the 
appellant's initial loading of the loaded magazine into his 
.45 caliber pistol was wrongful because the facts show that 
the appellant and his partner believed that an unlawful entry 
to their military facility was being undertaken, and they 
were investigating this possibility alone and in separate 
directions.  When the appellant's partner did not immediately 
return, the appellant was concerned for his and his partner's 
safety, and the decision to place ammunition in his pistol 
was reasonable under the circumstances, albeit it may have 
been in violation of SOP.  

Once the appellant located his partner, however, and they 
returned to their post, the appellant failed, refused, or 
neglected to unload the magazine from this pistol as he 
should have done in accordance with SOP.  The principal 
outstanding misconduct in this case is that the appellant and 
his partner subsequently engaged in horseplay with their 
pistols by drawing them from their holsters, which was itself 
a violation of SOP, and pointing them at each other, which 
was not only a violation of SOP but constituted deliberate, 
intentional wrongdoing with knowledge and/or wanton and 
reckless disregard of the probable consequences.  Although 
the misconduct in this case has been referred to as a matter 
of horseplay between two fellow service members, neither of 
whom intended any hurt or injury to the other, horseplay 
involving lethal weapons is a serious matter and one which 
can often result in disastrous consequences, as is the tragic 
case in this appeal.  

The simple fact that the appellant drew his .45 caliber 
pistol, aimed it at his partner, placed the barrel of the 
weapon into his partner's mouth, and pressed the trigger 
demonstrates the highest degree of willful, intentional 
misconduct.  The fact that the appellant's partner was also 
participating in this horseplay does not diminish the level 
of misconduct exhibited by the appellant.  In fact, the 
appellant's actions in this case are a clear textbook example 
of the crime of involuntary manslaughter for which he was 
charged and convicted, pursuant to his plea of guilty which 
was in fact supported by a stipulation of facts which the 
appellant endorsed with the advice and assistance of defense 
counsel.  As noted above, the Military Manual for Court-
Martial in effect at the time of the appellant's offense 
(continuing until present), in the chapter including 
discussions of the punitive articles of the UCMJ, actually 
includes a discussion of the charge of involuntary 
manslaughter which specifically provides the example of 
"pointing a pistol in fun at another and pulling the 
trigger, believing, but without taking reasonable precautions 
to ascertain, that it would not be dangerous."

There certainly appears to be no question whatsoever that the 
appellant did not intend to harm or kill his partner.  Had 
military authorities believed otherwise, the charge would not 
have been involuntary manslaughter, but murder.  The 
extensive records from service regarding the appellant's 
court-martial make it abundantly clear that the appellant did 
not intend any harm or injury and that the killing of his 
partner was entirely accidental in nature.  Nonetheless, the 
actions giving rise to this homicide made it unlawful based 
upon the appellant's "culpable negligence."  The actions of 
forgetting that his pistol was loaded, horseplay with the 
pistol, drawing the pistol from the holster, racking the 
slide of the pistol in order to place a bullet into the 
chamber from the magazine, pointing the weapon at a fellow 
serviceman, placing the weapon in the fellow serviceman's 
mouth, and depressing the trigger collectively amounted to 
culpable negligence, willful misconduct, and conscious 
wrongdoing by the appellant and known prohibitive actions 
with knowledge of or wanton or reckless disregard of the 
probable consequences.

In reaching this decision, the Board has considered the 
question of insanity, as directed by the Court in its 
November 2007 memorandum decision, and specifically finds 
that there is absolutely no competent or probative evidence 
to suggest that the appellant was insane at the time of the 
shooting on February 10, 1964.  38 C.F.R. § 3.354(a); Struck 
v. Brown, 9 Vet. App. 145 (1996); Zang v. Brown, 8 Vet. App. 
246, 254 (1995).  

The appellant has pointed to the fact that he underwent 
psychiatric evaluation after the shooting but prior to being 
questioned and that he was given medication for depression 
while awaiting trial.  See e.g. October 2006 Reply Brief at 
page 4 ("Law enforcement obviously had questions regarding 
Appellant's mental condition.").  The Board observes, 
however, that examination immediately after the shooting 
showed that the appellant was oriented to time, place, date, 
and personal identity.  The examiner's impression was that 
there was no apparent medical reason for the appellant not to 
be questioned.  There is simply no other probative evidence 
indicating that the appellant was insane at the time of the 
shooting.  Indeed, the probative evidence of record suggests 
otherwise.  

Repeated examinations conducted prior to February 1964 
consistently showed a normal psychiatric status.  Again, 
service treatment records of the appellant's second 
enlistment from 1960 to 1966 show a normal psychiatric 
evaluation on the entrance examination, and on an October 
1963 physical examination.  The Board also notes that in June 
2009, two VA psychologists reviewed the record on appeal and 
interviewed and examined the appellant.  Both concluded 
unequivocally that there was no psychiatric disease present 
at the time of the February 1964 shooting.  

The Board finds that these medical opinions are persuasive 
and assigns them great probative weight.  The opinions were 
rendered by medical professionals who have the expertise to 
opine on the matter at issue in this case.  In addition, the 
examiners addressed the appellant's contentions, based their 
opinions on a review of the claims folder, including the most 
pertinent evidence therein, and provided a rationale for 
their opinions.  Finally, the Board notes that there is no 
medical opinion evidence of record which contradicts their 
conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008) (discussing factors for determining probative value of 
medical opinions).  Significantly, the burden is on the 
appellant to submit competent medical evidence that he was 
insane at the time of his offense.  Stringham v. Brown, 8 
Vet. App. 445, 449 (1995).  He has not done so.  

In reaching this decision, the Board has also considered the 
arguments of the appellant's attorney to the effect that the 
burden of proof in willful misconduct cases should be higher 
than a preponderance of the evidence.  It is noteworthy that 
his own brief cited the controlling case law from the Court 
stating that the burden of proof in such cases remains "a 
preponderance of the evidence."  Although the representative 
may wish to create a record before the Court to convince them 
that the burden of proof in such cases should be raised, the 
Board would point out that with advice and assistance of 
defense counsel, the appellant pled and was found guilty of 
the crime of involuntary manslaughter, after providing a 
signed sworn stipulation of facts, providing verbal testimony 
before a military judge, who was required to inquire into the 
essential facts and the providence of the appellant's plea, 
subsequently reviewed by legal officers of the convening 
authority, and finally reviewed by the Army Court of Military 
Review and found to be without error in fact or in law.  That 
criminal conviction required evidence of guilt "beyond any 
reasonable doubt."  

The controlling law is that an appellant is "deemed" 
(presumed) to have acted in line of duty, unless the evidence 
reveals that his actions constituted willful misconduct by a 
preponderance of the evidence.  The Board so finds in this 
case.  Against the possibility of some future change in the 
standard of review, the Board also finds that the evidence 
supporting a finding of willful misconduct in this case is 
clear and convincing, clear and unmistakable, and in fact 
beyond any reasonable doubt.

Both the appellant and representative in this case have also 
raised the issue of the inadequacy of the appellant's 
training as a military policeman at the time of the incident 
in question.  It is reported that he was serving only as an 
augmentee to the police as his actual military duty was never 
one of a military policeman.  It is argued that the appellant 
was not adequately trained in police procedures or in the use 
and operation of the .45 caliber pistol.  The Board has 
considered these arguments carefully and finds them to be 
without merit.  

The misconduct in this case is clearly not one solely of mere 
technical violation of police regulations, ordinances or 
SOPs.  Although the appellant's loading of his pistol, later 
failing to unload it, drawing it from the holster, and 
horseplay with the pistol were likely in violation of SOP 
and/or standing orders, and there is clearly evidence that 
the appellant was made aware of such SOP and/or standing 
orders, the appellant's further actions of pointing the 
weapon at his partner, placing the weapon in his partner's 
mouth, and depressing the trigger goes well beyond mere 
violation of SOP and/or standing orders to one of fundamental 
firearms safety procedures.  

The record reveals that the appellant served an initial 
enlistment with the United States Marine Corps commencing 
with basic training at the Marine Recruit Depot in San Diego, 
California.  The Marines have a well-known history of 
producing trained rifleman.  Although there are no individual 
personnel records available from the appellant's initial 
enlistment, because he was able to complete this enlistment 
satisfactorily, it is fair to presume that the appellant 
successfully completed the prerequisite rifle training 
necessary for graduation from basic Marine training.  Such 
training in the mid to late 1950s would likely have been with 
the M-1 rifle.  Any basic rifle training course necessarily 
includes close and careful instruction in the basic and most 
elemental factors of safe firearms handling, which includes a 
strict prohibition against ever pointing a firearm, loaded or 
unloaded, at any person or object under any circumstances, 
except when the intent is to destroy that person or object.  
The appellant certainly received additional weapons training 
during his second enlistment in the United States Army.  
Indeed, the appellant is documented as having completed rifle 
training with the M-1 rifle in September 1961, where he 
qualified as expert.  Again, any course of training in basic 
weapons handling must and certainly may be presumed to have 
included essential instruction in the most elemental safety 
procedure of never pointing a firearm at an individual under 
any circumstances, and certainly not depressing the trigger 
while so pointed, unless the object is to destroy that person 
or object.  Whether or not the appellant received adequate 
training as a military policeman, the service personnel 
records clearly indicate that the appellant's Military 
Occupational Specialty (MOS) from December 1961 through 
January 1963, a period of some 13 months, and prior to the 
incident in question, he was listed as a Light Weapons 
Infantryman, duties which would presumably require at least 
the most fundamental training in the safe handling of 
firearms.  Separate and apart from any question of the 
quantity or quality of training the appellant may have 
received as a military policeman augmentee, it is clear that 
the appellant knew or should have known that it was wrong to 
point a firearm at a fellow serviceman and depress the 
trigger.  It was wrong by its very nature and also wrong 
because it was prohibited.  

That the appellant received adequate firearms training to 
have known that his actions giving rise to the accidental 
shooting were wrong is in no way diminished because the 
appellant received training with rifles but the incident in 
question occurred with a .45 caliber pistol.  Both the M-1 
rifle and the Colt .45 pistol are semiautomatic weapons.  The 
M-1 rifle is loaded by insertion of an eight-round en-bloc 
clip through the top of the receiver, whereas the .45 pistol 
is loaded with a seven-round magazine into the butt of the 
pistol.  Both weapons are single action and, after inserting 
magazines, must be charged.  That is, simply loading a 
magazine into a .45 caliber pistol does not make it operable, 
until and unless the slide is pulled back and released to 
allow the first bullet in the magazine to enter the chamber.  
The appellant must necessarily have charged his .45 caliber 
pistol prior to firing it.  Simply looking into the ejection 
port of the .45 caliber pistol while cocking it would reveal 
a live round entering the chamber.  

A fact revealed in the evidence on file, and one not 
previously discussed, is a record demonstrating that in May 
1963, the year prior to the accidental shooting, the 
appellant was punished under Article 15, UCMJ, for carrying 
his .45 caliber handgun concealed upon his body in violation 
of a United States Army in Europe regulation.  The subject of 
this regulation was stated as "Personal Property, Control of 
Firearms and Other Weapons."  It is unclear whether the .45 
caliber pistol at issue in this incident was the property of 
the Army or the appellant's own personal property, but in any 
event this record reveals that the appellant had access to 
and had apparently carried a .45 caliber pistol for a period 
of time prior to the shooting incident in question, and also 
indicates that he had been warned in the past about following 
the correct procedures for the safe handling of firearms.  
The appellant is clearly shown by the evidence on file to 
have received the requisite training necessary during both 
his first and second enlistments in the military to have 
known that pointing a firearm at a fellow serviceman and 
depressing the trigger was wrong, prohibited, and extremely 
dangerous behavior.  The resulting shooting death of the 
fellow serviceman was entirely foreseeable, and was 
proximately caused by the appellant's culpable negligence.

The appellant and representative have also argued that the 
Board should strongly consider the fact that the appellant 
received a lenient pretrial agreement, a lenient sentence, 
and extremely favorable post-trial clemency action, which 
remitted a considerable portion of the sentence, including 
the BCD.  The appellant was allowed to remain on active duty 
through the remainder of his enlistment, and received an 
honorable discharge.  Indeed, the appellant's personnel 
records otherwise reflect an overall performance of duty most 
often characterized as excellent.  The Board does not dispute 
any of these facts, but must point out that the law and 
regulations governing line-of-duty/misconduct determinations 
do not require or even allow a balancing of the relative 
equities presented in the individual case.  Again, there is 
no question that the homicide in this case was accidental and 
not intentional, and that the appellant's military service 
was otherwise exemplary.  There is also no question that the 
outcome of this incident was tragic and cause for empathy, as 
evidenced by the leniency afforded the appellant during 
service.  The question now before the Board, however, is 
whether the accidental shooting involved reckless, willful, 
wanton action by the appellant amounting to culpable 
negligence, and there is no question that it did.

The representative has argued that the Board "ignores the 
fact that there is no service line-of-duty determination" 
with respect to the appellant's actions in this case.  This, 
of course, is a misstatement of fact.  The RO made a specific 
request to the National Personnel Records Center to attempt 
to obtain any line-of-duty determination for the appellant, 
and was informed that none could be located.  The Board 
specifically addressed this question in its earlier January 
2003 decision; at page 16 the Board clearly noted, and will 
restate now, that service department line-of-duty 
determinations are performed for service members who are 
themselves injured or killed while on active duty.  The 
appellant was not the injured party in this shooting 
incident, so no line-of-duty determination would have been 
performed for him.  A line-of-duty determination should have 
been performed for the fellow service member, JD, who was 
killed.  The only way a service line-of-duty determination 
would have been performed for the appellant would have been, 
for instance, had he immediately been rendered 
psychiatrically unstable to the point that he could no longer 
perform his duties as a service member.  Had the appellant 
been unable to return to duty after this incident, then a 
line-of-duty determination would or should have been 
performed regarding his "injury."  The absence of a line-
of-duty determination under the circumstances presented in 
this case, where the appellant was not himself injured or 
rendered unfit for duty, is entirely ordinary and to be 
expected.  In any event, it is hardly conceivable that a line 
of duty determination would have been performed for the 
appellant with a finding of in-line-of-duty, followed by his 
conviction for involuntary manslaughter.

With respect to the appellant's underlying claim of service 
connection for an acquired psychiatric disorder, including 
PTSD, the competent clinical evidence on file includes 
multiple psychiatric diagnoses, including PTSD.  The most 
probative evidence, including the June 2009 VA medical 
examinations, indicates that the appellant currently has PTSD 
as a result of the shooting death of another service member, 
but no other current psychiatric disability.  

The importance of the medical evidence on file, however, is 
not the actual diagnosis of the appellant's psychiatric 
disability, but is the universally confirmed fact that the 
sole and single stressor, or in-service incident, 
consistently reported by the appellant throughout the 
pendency of this appeal, as corroborated in the clinical 
evidence on file, is the accidental homicide committed by the 
appellant during service.  Regardless of diagnosis, the 
clinical evidence consistently finds that the appellant's 
psychiatric disability is directly attributable to this 
single incident.  No other incident during service, unrelated 
to the accidental shooting, is reported as a causal factor in 
the appellant's psychiatric disability and the appellant has 
not contended otherwise.  

Regardless of specific psychiatric diagnosis, the causal 
origin and lawful proximate cause of that disability is the 
appellant's accidental shooting of a fellow service member.  
Because the proximate cause of the appellant's psychiatric 
disability is beyond any reasonable doubt shown to be the 
result of his own willful misconduct and culpable negligence, 
an award of service connection for that psychiatric 
disability is not warranted, and is in fact prohibited.  
Because the appellant's actions resulting in the shooting 
death of JD constituted willful misconduct, an acquired 
psychiatric disability, including PTSD, was not incurred or 
aggravated in the line of duty during the appellant's active 
military service, and service connection for PTSD is not 
warranted.  




ORDER

The appellant's actions that resulted in the death of another 
serviceman constituted willful misconduct, and the appeal as 
to this matter is denied.

Entitlement to service connection for an acquired psychiatric 
disorder, including PTSD, is denied.




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


